Citation Nr: 0945309	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-28 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1992 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Veteran appeared for a Travel Board hearing in July 2009.  
Immediately following this hearing, the RO obtained 
additional VA treatment records of the Veteran, and the Board 
notes that he signed a form waiving his right to RO 
consideration of these records.  38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board has reviewed the Veteran's service treatment 
records and notes that liver function testing in August 1993 
revealed several abnormalities, including aspartate 
aminotransferase (AST) of 49 and alanine transaminase (ALT) 
of 71 (both out of a normal range of 3 to 37), and lactate 
dehydrogenase (LDH) of 636 (out of a normal range of 255 to 
606).  Given that the post-service treatment record also 
shows treatment for elevated liver enzymes, hepatitis B, and 
hepatitis C, the Board finds that a VA examination addressing 
the etiology of the claimed hepatitis B, as well as any other 
current liver disorders, is "necessary" at this point under 
38 U.S.C.A. § 5103A(d) (West 2002).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA 
liver and pancreas examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hepatitis B and liver disorder.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnoses for all current disorders of 
the liver and should specifically address 
whether the Veteran currently has a 
diagnosis of hepatitis B.  

For each diagnosed disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the Veteran's 
period of active service.  

In the event that the examiner finds that 
the Veteran had hepatitis B previously, 
but that the disease had resolved, the 
examiner should nevertheless provide an 
opinion as to whether it is at least as 
likely as not that the prior diagnosis 
was etiologically related to service.  
See McClain v. Nicholson, 21 Vet. App 319 
(2007).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, and the examiner is 
requested to discuss the clinical 
significance of the in-service August 
1993 elevated liver function tests.  

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


